Citation Nr: 0709725	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  98-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for paranoia and a 
delusional disorder.

5.  Entitlement to service connection for a chronic skin 
condition.

6.  Entitlement to service connection for pulmonary 
tuberculosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which determined that, as new and 
material evidence had not been received, the previously 
denied claim for service connection for a back condition 
would not be reopened; denied the veteran's claims for 
service connection for post-traumatic stress disorder (PTSD), 
a heart condition, paranoia and a delusional disorder, a 
chronic skin condition, and for pulmonary tuberculosis; and 
also denied entitlement to a non-service-connected pension.  
The veteran disagreed with this decision in August 1998 and 
requested an RO hearing.  

In an October 1998 rating decision, the RO granted the 
veteran's claim for a non-service connected pension, 
effective November 1, 1997.  This decision constituted a 
complete grant of pension benefits.  There was no subsequent 
correspondence from the veteran expressing disagreement with 
the effective date.  Accordingly, the veteran's non-service 
connected pension claim is no longer in appellate status.  
See Grantham v. Brown, 114 F .3d 1156 (1997).

In December 1998, the veteran requested a Travel Board 
hearing.  A local hearing on his claims was held at the RO in 
March 1999.  

In a November 2000 supplemental statement of the case, the RO 
reopened the previously denied service connection claim for a 
back condition and denied it on the merits.  The Board is not 
bound by the RO's determination and must conduct de novo 
review on whether new and material evidence has been 
submitted to reopen this claim before considering it on the 
merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As will be 
explained in more detail below, the Board finds that new and 
material evidence has not been submitted sufficient to reopen 
the previously denied claim for service connection for a back 
condition.

The veteran failed to report to his Travel Board hearing in 
May 2002, and his Board hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704.

In September 2003, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  

The veteran moved to the jurisdiction of the RO in Seattle, 
Washington, in September 2006.


FINDINGS OF FACT

1.  In a June 1980 rating decision, the RO determined that, 
as new and material evidence had not been received, the 
previously denied claim for service connection for a back 
condition would not be reopened; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Certain evidence received since the June 1980 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for a back 
condition, is cumulative or redundant, and is not so 
significant that it must be considered in order to fully 
decide the merits of the claim.

3.  The veteran was not treated for PTSD during active 
service; there is no credible supporting evidence verifying 
the occurrence of the veteran's claimed in-service stressor 
so as to support a current diagnosis of PTSD.

4.  The veteran was not treated for a heart condition, 
paranoia and a delusional disorder, a chronic skin condition, 
or pulmonary tuberculosis during active service; there is no 
competent medical opinion linking any current diagnosis of a 
heart condition, paranoia and a delusional disorder, a 
chronic skin condition, or pulmonary tuberculosis to service.


CONCLUSIONS OF LAW

1.  The June 1980 rating decision which denied entitlement to 
service connection for a back condition is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the June 1980 rating 
decision denying service connection for a back condition loss 
is not new and material, and this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  PTSD was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

4.  A heart condition was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

5.  Paranoia and a delusional disorder were not incurred in 
or aggravated by active service, nor may they be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

6.  A chronic skin condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

7.  Pulmonary tuberculosis was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April and November 2004 and March 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims; the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson¸19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, while the April and 
November 2004 and March 2005 letters fail to provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claims for the disabilities 
addressed in this decision, such notice was provided in 
November 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Veterans Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the RO could not have complied with Pelegrini II prior 
to the rating decision that is the subject of this appeal 
because that decision was issued in June 1998 prior to the 
enactment of the VCAA.  To the extent that there was any 
timing deficiency, the veteran's claims were readjudicated in 
supplemental statements of the case (SSOC's) issued in 
October 1998, November 2000, and November 2006.  All notice 
other than the Dingess requirements was provided by the April 
and November 2004 and March 2005 letters, prior to this last 
readjudication in the November 2006 SSOC.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that timing-of-notice errors can be "cured" by 
notification followed by readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 
18 Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC issued in November 2006 complied with 
the applicable due process and notification requirements for 
a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42 (citing 
Mayfield II, 444 F.3d at 1333-34).

To the extent that there was any timing problem with the 
Dingess notice, such defect is harmless as the preponderance 
of the evidence is against the veteran's claims.  Thus, the 
question of higher ratings or an effective date for such 
ratings is moot.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, treatment records from the veteran's period 
of incarceration in the California state prison system, and 
VA medical records, including VA examination reports.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  The RO has attempted on several occasions 
to obtain the veteran's Social Security Administration (SSA) 
records; in September 2006, SSA notified the RO that all 
relevant records had been destroyed.  Pursuant to the Board's 
September 2003 remand, the RO contacted the veteran, notified 
him that his SSA records had been destroyed, and requested 
that he provide copies of any SSA records in his possession; 
the veteran has not responded.  The evidence is adequate to 
resolve these claims; there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Veteran's New and Material Evidence Claim

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  However, 
the amended version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  
Because the veteran filed his request to reopen the 
previously denied service connection claim for a back 
condition on October 8, 1997, the earlier version of 
38 C.F.R. § 3.156(a) is applicable to this case.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must relate to the merits of the 
claim as to each central element that was specified as a 
basis for the last final disallowance of the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to evaluate the merits 
of the claim on the basis of all the evidence of record, but 
only after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

A review of the claims file shows that the RO denied the 
veteran's request to reopen a previously denied service 
connection claim for a back condition in a June 1980 rating 
decision.  The veteran was notified of this decision that 
same month.  However, he did not file a timely notice of 
disagreement as required by 38 C.F.R. § 20.201.  Under the 
circumstances, the Board finds that the June 1980 rating 
decision became final.  38 U.S.C.A. § 4005 (1980) (recodified 
at 38 U.S.C.A. § 7105(c) (West 2002)).

The veteran has asserted that he injured his back during 
active service and has experienced chronic low back pain 
since service as a result of this claimed in-service injury, 
assertions which the RO rejected when it denied his request 
to reopen a previously denied claim for service connection 
for a back condition in June 1980.  As the RO noted in June 
1980, there is no evidence of complaints of or treatment for 
a back condition in the veteran's service medical records or 
for several years after service separation.  The evidence 
added to the record since the June 1980 rating decision 
consists of VA medical records, treatment records from the 
veteran's period of incarceration in the California state 
prison system, and an April 1998 VA examination report.  
Certain of these records show continuing complaints of and 
treatment for a back condition.  However, this evidence does 
not show that the veteran injured his back during service or 
that he was treated for a back injury immediately following 
service separation.  Nor does the newly submitted evidence 
contain a medical nexus between the veteran's claimed back 
condition and active service.  In fact, in April 1998, the VA 
examiner stated that x-rays of the veteran's spine were 
"apparently normal" and the veteran's back complaints were 
based entirely on his subjective medical history of an in-
service injury.  In this regard, the Board observes that the 
mere transcription of medical history does not transform the 
information in to competent medical evidence merely because 
the transcriber happens to be a medical professional.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Moreover, regarding 
the veteran's assertion of an in-service back injury, lay 
assertion of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Although this evidence is new, as it was not of 
record at the time of the prior final rating decision in June 
1980, the Board finds that it is not material as it does not 
provide an opinion concerning the asserted relationship 
between the veteran's claimed back condition and active 
service and does not show any current disability as a result 
of the claimed in-service back injury.  Accordingly, the 
claim for service connection for a back condition is not 
reopened.  See 38 U.S.C.A. § 5108 (West 2002).

The Veteran's Service Connection Claims

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In addition, certain chronic diseases, including heart 
disease, psychoses (to include paranoia and a delusional 
disorder), and active tuberculosis may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence).  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in- service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen, 10 
Vet. App. at 142 (1997).

A review of the veteran's service medical records indicates 
that he denied any relevant medical history at his enlistment 
physical examination in July 1972.  Clinical evaluation was 
completely normal with the exception of a left leg scar.  In 
November 1972, the veteran complained of a rash.  Clinical 
evaluation of the veteran at his separation physical 
examination in September 1973 was completely normal.  A copy 
of his medical history report at service separation was not 
available for review.

A review of the veteran's personnel records shows that his 
military occupational specialty (MOS) was aircraft mechanics.  
He was awarded the National Defense Service Medal and Vietnam 
Service Medal.  He served aboard U.S.S. MIDWAY from November 
1972 to September 1973.

On VA outpatient treatment in August 1978, the veteran 
complained of left-sided deep chest pain that had been 
intermittent since 1972.  It was non-radiating and always 
related to exertion.  Objective examination showed that his 
chest was clear and his heart was normal.  The assessment was 
chest pain that was probably psychogenic.  

X-rays of the veteran's chest in April 1981 showed left 
apical streaky densities with associated volume loss that was 
compatible with old or active tuberculosis.

On VA outpatient treatment in November 1981, the veteran 
complained of night sweats and a non-productive cough.  His 
history included tuberculosis.  Objective examination showed 
that his chest was clear to auscultation and percussion.  The 
assessment included rule-out tuberculosis, with a question as 
to whether it had been reactivated or had resolved 
completely.

On VA chest x-ray in October 1997, it was noted that the 
veteran was status-post active pulmonary tuberculosis in 
1979.  He reported weight loss and no pulmonary symptoms.  
The radiologist's impressions were normal heart and pulmonary 
vessels, no acute infiltrates or effusions, minimal apical 
thickening, and no evidence of acute disease.

On VA spine x-ray in October 1997, it was noted that the 
veteran had chronic low back pain and was status-post high 
fall.  His back pain had increased after a fight.  The 
radiologist's impressions were unremarkable vertebral bodies 
without evidence of degenerative changes, well-maintained 
vertebral disc heights, and no spondylolisthesis.

In several statements received at the RO in December 1997, 
the veteran described the nature and extent of his claimed 
service-connected disabilities.  He contended that he had 
injured his back during active service when he "fell down 
the hatch" and that, since this alleged in-service injury, 
he had experienced giving way in his back and had lost all 
movement in his legs, feet, and thighs.  The veteran also 
stated that his skin had been exposed to multiple "dangerous 
and deadly chemicals" while on active service, leading to 
"burning, itching, and scaling" of the skin and 
extremities.  He had witnessed multiple plane crashes while 
serving aboard U.S.S. MIDWAY, leading to nightmares about the 
deaths of pilots whose crashes he had witnessed.  He stated 
further that he had been incarcerated in the California state 
prison system due to his "PTSD symptoms."  

In response to a request for medical records, the Corcoran 
State Prison Hospital, Corcoran, California, notified the RO 
in April 1998 that it had no records for the veteran because 
he was no longer incarcerated at this facility.

On VA mental disorders examination in April 1998, the veteran 
complained of intrusive nightmares "about my times in the 
Navy and the pilots who died."  The VA examiner stated that 
the veteran's claims file and service medical records were 
not provided.  The veteran reported that, while on board 
U.S.S. MIDWAY, "he was unprepared and quite shocked by 
seeing the multiple airplane crashes and the pilots being 
lost.  He remembers fires on the flight deck.  He remembers 
people being injured by the catapult."  He claimed that he 
was thrown out of the Navy because he refused to transfer to 
Japan when the ship was transferred there.  Almost 
immediately after service separation, the veteran began 
experiencing "bad nightmares about the death of the 
pilots."  The veteran stated that he received a private 
psychiatric evaluation in 1974 and was informed by a 
psychiatrist that "his reactions were normal for someone who 
had been in the military."  He also experienced a lot of 
sadness immediately following service separation.  He was 
unable to get close to any one.  His nightmares had continued 
since active service and occurred "once every week or two."  
He experienced intrusive thoughts about his in-service events 
once or twice a week, often triggered by hearing an emergency 
siren.  He reported receiving SSA benefits in 1975 due to his 
back injury and "some psychiatric problem."  He was 
incarcerated in 1991 and, while incarcerated, had some 
paranoia and delusions.  His mood was down.  He denied any 
suicidal ideation.  His concentration was fair.  He felt 
"chronically jumpy and jittery."  He had no friends.  
Mental status examination of the veteran showed that he was 
alert and oriented with several days' unshaved beard, 
appropriate dress, fluent and logically constructed speech, 
no paranoid thinking, auditory hallucinations, or delusional 
thoughts, no panic or obsessive thinking, and fair insight.  
The VA examiner stated that, assuming that the veteran was a 
reliable historian, he had experienced trauma while on the 
flight deck of U.S.S. MIDWAY and began experiencing PTSD 
symptoms after that.  There was no evidence of any psychotic, 
paranoid, or delusional disorder.  The veteran's Global 
Assessment of Functioning (GAF) score was 60, indicating 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The diagnosis was PTSD.

The veteran complained of back pain "off and on for years" 
on VA general medical examination in April 1998.  He denied 
any heart disease or hypertension.  A recent cardiograph had 
been normal.  He stated that he had had pulmonary 
tuberculosis in 1978 and had been treated with medication for 
2 years.  He had been negative for pulmonary tuberculosis 
since that time.  Physical examination showed that his skin 
was negative, good heart tones, no edema, no varicose veins, 
clear lungs to auscultation and percussion, and no cough.  X-
rays of the veteran's chest were negative.  The diagnoses 
included a history of pulmonary tuberculosis and no evidence 
of heart disease.

In a statement attached to his August 1998 notice of 
disagreement, the veteran contended that information 
regarding his claimed in-service stressor of witnessing 
multiple plane crashes while aboard U.S.S. MIDWAY was not 
available because it was "militarily classified."  The 
veteran also contended that his assertion of an in-service 
injury was sufficient by itself to establish service 
connection.

At his RO hearing in March 1999, the veteran testified that 
he had been treated for paranoia and a delusional disorder 
while incarcerated in the California state prison system.  

In August 1999, the RO received copies of the veteran's 
medical records from his period of incarceration in the 
California state prison system.  A review of these records 
shows that he was treated for complaints of chest pain, a 
skin condition, pulmonary tuberculosis, and for psychiatric 
complaints.  For example, on psychiatric evaluation in 
January 1992, it was noted that the veteran had been referred 
for psychiatric evaluation because he had difficulties with 
his attorneys.  He described his legal difficulties in detail 
for the examiner.  He was allergic to multiple medicines 
which caused him to lose consciousness or develop 
tachycardia.  He was short of breath at times, although he 
could work.  Mental status examination of the veteran showed 
that he was unshaven, alert and oriented in all spheres with 
average intelligence, no evidence of cognitive dysfunction, a 
good fund of general information, intact judgment, rapid, 
fluent, and unpressured speech, slight psychomotor agitation, 
generally goal-oriented thought processes, and no auditory or 
visual hallucinations or paranoid ideations.  He denied being 
particularly depressed or having suicidal or violent 
ideations.  There was no current evidence of psychosis.  The 
veteran's GAF score was 60.  The examiner concluded that the 
veteran did not appear to have a clear-cut psychiatric 
disorder.

On psychiatric evaluation in February 1992, the veteran 
denied any prior psychiatric problems, being hospitalized in 
any psychiatric facility, being on any kind of psychiatric 
medication, and also denied any major physical problems in 
the past.  He had been admitted to Atascadero State Hospital 
in January 1992.  He stated that his refusal to cooperate 
with the court-appointed psychiatrist "was his own right."  
The veteran stated that, since his discharge from active 
service, he had worked off and on as a longshoreman in 
California.  He also stated that conflict with his common-law 
wife had led to his incarceration.  Mental status examination 
of the veteran showed that he was neatly and appropriately 
groomed, somewhat dramatic, and quite willing to talk.  The 
psychiatrist stated that it was difficult to slow the veteran 
down and he tended to get a bit loud and talked rather 
rapidly but was not hostile or bizarre.  He was preoccupied 
with his legal difficulties.  While he was a bit suspicious 
of the psychiatrist who was examining him, the veteran was 
not obviously paranoid.  There was no evidence of delusions 
or hallucinations.  He was oriented times three with an 
adequate knowledge of current events and an above-average 
intelligence.  There was no evidence of depression and the 
veteran denied any suicidal intent.  The veteran's GAF score 
on admission and his highest GAF score in the past year were 
both 60.  The impression was a personality disorder, not 
otherwise specified, with some histrionic and grandiose 
traits particularly related to the law.

In an April 1992 Release Summary, it was noted that the 
veteran had been admitted to Atascadero State Hospital in 
January 1992 and later transferred to Napa State Hospital in 
February 1992.  The psychiatrist stated that the veteran 
apparently had been arrogant, loud, demanding, and intolerant 
of the opinions of his attorney and was considered 
incompetent to stand trial.  Physical examination and routine 
laboratory studies were within normal limits.  The veteran's 
hospital course had been uneventful.  He remained neat and 
superficially cooperative.  No physical problems were noted.  
Mental status examination of the veteran on release was 
essentially unchanged from January 1992.  He remained alert, 
uncooperative, superficially friendly, overly compliant, and 
showed no evidence of delusions, hallucinations, or other 
bizarre ideation.  He was not depressed and appeared to be at 
least slightly hypomanic.  The veteran's GAF score and the 
examiner's impression were also unchanged from January 1992.

X-rays of the veteran's chest dated in January 1993 and June 
1994 were normal.  The veteran was in good health on 
outpatient treatment in January 1993.  The veteran denied any 
medical problems on a medical history report dated in January 
1994.  On a "Consent/Refusal for Preventive Tuberculosis 
Drug Treatment" form dated in February 1994, it was noted 
that the veteran refused preventive tuberculosis drug 
treatment and that he had taken medication for pulmonary 
tuberculosis between 1979 and 1982.

On a Mental Health Placement form dated in September 1995, it 
was noted that the veteran was delusional and refused formal 
psychiatric evaluation or treatment.  On outpatient treatment 
in September 1995, the veteran complained of a rash between 
his legs.  Objective examination showed tinea inguina.  The 
assessment was tinea.

The veteran complained of chest pain that had lasted for 2 
weeks on outpatient treatment in November 1995.  He denied 
using any psychiatric or heart medications.  He history 
included pulmonary tuberculosis in 1979, which was treated 
for 2 years.  His last chest x-ray in 1994 had been "okay."  
Physical examination showed left pericardial pain, no 
orthopnea or dyspnea, a clear chest, and a grade I systolic 
heart murmur.  The assessment was chest pain that was 
probably not cardiac.

On "Parole Screening" forms dated in February 1996 and 
March 1997, the veteran denied any significant medical 
problems or current medications.  His history of psychiatric 
problems and that he refused treatment was noted in February 
1996.

In response to a May 2000 request from the RO for the 
veteran's SSA records, SSA notified the RO in September 2000 
that there was no Title II disability claim file established 
for the veteran.  Pursuant to the Board's September 2003 
remand, the AMC/RO contacted SSA again in July 2005 and 
September 2006 and requested the veteran's SSA records.  In 
response, SSA notified the RO in September 2006 that the 
claims folders for the veteran had been destroyed and there 
were no electronic records available.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for PTSD, 
a heart condition, paranoia and a delusional disorder, a 
chronic skin condition, and pulmonary tuberculosis.  With the 
sole exception of a complaint of a rash, the veteran's 
service medical records are otherwise completely silent for 
any complaints of or treatment for any of his claimed 
disabilities.  It appears that the rash was acute, 
transitory, and completely resolved with in-service 
treatment.  The earliest treatment for the veteran's claimed 
disabilities occurred several years after service separation.  
In this regard, the Board observes that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim and weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There also is no 
evidence of combat service or decorations in the veteran's 
service personnel records such that his lay testimony alone 
is sufficient to establish service connection for PTSD.  
Further, the competent medical evidence of record does not 
include any nexus opinions between any of his claimed 
disabilities and active service.  

In this regard, the Board acknowledges the VA examiner's 
April 1998 diagnosis of PTSD following mental disorders 
examination of the veteran.  However, the Board finds this 
opinion less than probative on the issue of whether the 
veteran's PTSD is related to active service because it is 
based on the veteran's subjective and inaccurately reported 
history.  The Board notes that neither the veteran's claims 
file, to include his service personnel records and his 
treatment records from his period of incarceration, nor his 
service medical records was available or reviewed by the VA 
examiner in April 1998.  Although the VA examiner stated in 
April 1998 that he assumed that the veteran was "a reliable 
historian" when discussing his claimed in-service stressor 
and alleged post-service PTSD symptoms, there is no evidence 
in his service medical records, service personnel records, or 
post-service medical records supporting his claimed in-
service stressor or his claimed PTSD symptoms following 
service separation.  Thus, the VA examiner's assumption about 
the veteran's reliability as a historian, on which the PTSD 
diagnosis is based, is not supported by the objective 
evidence of record.  In this regard, the Board observes that 
the mere transcription of medical history does not transform 
the information in to competent medical evidence merely 
because the transcriber happens to be a medical professional.  
Grover v. West, 12 Vet. App. 109, 112 (1999).

A review of the veteran's post-service treatment records from 
his period of incarceration in the California state prison 
system shows that he denied any psychiatric history and 
repeatedly refused all psychiatric treatment or medication 
while incarcerated.  Despite the veteran's assertion in 
December 1997 that his PTSD symptoms had prompted his 
incarceration, these records show that he was sent to a state 
prison hospital after refusing to cooperate with his 
attorneys and was treated briefly for a personality disorder 
with histrionic and grandiose traits.  He returned to prison 
following his conviction and was thereafter treated on an 
outpatient basis.  Absent service records or other credible 
information supporting the veteran's lay statements regarding 
his claimed in-service stressor, the Board finds that the 
veteran's statements are not credible and cannot support a 
diagnosis of PTSD.  See Moreau and Dizoglio, both supra.  

The VA examiner's April 1998 opinion diagnosing PTSD also is 
insufficient to verify the occurrence of the veteran's 
claimed in-service stressor.  See Moreau and Cohen, both 
supra.  Moreover, the veteran's statement in April 1998 that 
he had been treated by a private psychiatrist in 1974 who 
told him that his psychiatric problems were normal for 
persons who had been in the military, filtered through a lay 
person's sensibilities, is simply too attenuated and 
inherently incredible to constitute competent medical 
evidence.  See Carbino v. Gober, 10 Vet. App. 69, 77 (1997), 
aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Veterans Court, citing its decisions in Swann v. Brown, 5 
Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed that, in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The VA and Board may not, however, 
simply disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  Here, the history reported by the veteran on 
examination is contradicted by the record; therefore, to the 
extent that the VA examiner's April 1998 opinion can be read 
as an opinion of a nexus to service, it is not competent 
evidence.  Id.  See also Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible if the Board rejects the statements 
of the veteran).

Absent evidence of in-service manifestation or manifestations 
within the first post-service year, the veteran's claimed 
heart condition and paranoia and a delusional disorder may 
not be presumed to have been incurred in active service.  
Similarly, as the veteran was not treated for pulmonary 
tuberculosis during service or until more than 3 years after 
service separation, pulmonary tuberculosis may not be 
presumed to have been incurred in active service.  See 
38 C.F.R. §§ 3.307, 3.309.  More importantly, as noted above, 
there is no competent medical opinion relating any of these 
claimed disabilities to active service.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
Federal Circuit held that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit also held that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.

There is no evidence of any current disability from a heart 
condition, paranoia and a delusional disorder, a chronic skin 
condition, or pulmonary tuberculosis.  Repeated chest x-rays 
were normal and showed no evidence of a heart condition.  The 
veteran denied being on any heart medication in November 1995 
and the examiner concluded that his chest pain was not 
cardiac in nature.  The veteran had no significant medical 
problems when examined in February 1996 and March 1997.  And 
there was no evidence of heart disease at the veteran's most 
recent VA examination in April 1998.  Despite the veteran's 
lay testimony at his RO hearing in March 1999 that he was 
treated for paranoia and a delusional disorder while 
incarcerated, the only relevant notation in his post-service 
medical records is that he was considered delusional and 
refused formal psychiatric evaluation and treatment in 
September 1995.  Similarly, the only relevant notation of 
post-service treatment for a chronic skin condition was in 
September 1995 when he was treated for a skin rash between 
his legs.  Finally, the post-service medical evidence shows 
that, although the veteran was diagnosed with pulmonary 
tuberculosis in 1978, an examiner in 1981 questioned whether 
it had resolved.  The veteran admitted in 1994 that he had 
taken preventive medication to treat pulmonary tuberculosis 
between 1979 and 1982, several years after his service 
separation in 1973, and refused on multiple occasions to take 
this medication while incarcerated.  Repeated chest x-rays 
taken beginning in October 1997, after the veteran was 
treated for pulmonary tuberculosis in 1981, showed no 
evidence of acute pulmonary tuberculosis.  And the veteran 
stated on VA general medical examination in April 1998 that 
he had not experienced pulmonary tuberculosis since being 
treated for it between 1978 and 1980.

The only indication of a causal link between any of the 
disabilities at issue and service is the veteran's assertions 
of such relationships.  However, as a lay person, the veteran 
is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the Board finds that, since the veteran did not 
engage in combat with the enemy, and since his alleged in-
service stressor could not be verified, the diagnosis of PTSD 
based on this alleged stressor is not competent medical 
evidence supporting service connection for PTSD.  Cohen, 
supra.  The Board also finds that, without any objective 
medical evidence showing that a heart condition, paranoia and 
a delusional disorder, a chronic skin condition, or pulmonary 
tuberculosis was incurred during service or within the 
applicable presumptive period, and without any medical 
evidence relating these conditions to service, service 
connection for a heart condition, paranoia and a delusional 
disorder, a chronic skin condition, and pulmonary 
tuberculosis is not warranted.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

With no new and material evidence having been received, the 
claim for service connection for a back condition is not 
reopened.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for paranoia and a 
delusional disorder is denied.

Entitlement to service connection for a chronic skin 
condition is denied.

Entitlement to service connection for pulmonary tuberculosis 
is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


